Citation Nr: 1013323	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO. 94-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
November 27, 1995, to October 26, 1997, for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent from 
October 27, 1997, to December 16, 2004, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal, 
Combat Infantry Badge, and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

In July 1997, the Veteran and his representative appeared at 
a Board hearing conducted by a former Veterans Law Judge.  
This case was remanded by the Board in November 1997 for 
further development.  

The Veteran also testified before the undersigned Acting 
Veterans Law Judge in October 2009.  Although the Board did 
not send the Veteran a letter notifying him that the Veterans 
Law Judge who conducted the July 1997 hearing was no longer 
employed by the Board, at the October 2009 hearing the 
undersigned Acting Veterans Law Judge advised the Veteran 
that the former Veterans Law Judge was no longer employed by 
the Board and that under the circumstances, he was entitled 
to another Board hearing.  In response, the Veteran and his 
representative affirmatively indicated that they wished to 
have the October 2009 Board hearing substitute for the July 
1997 Board hearing, curing any due process issue.  As such, 
the Board will proceed with the consideration of this case.  
Transcripts of both hearings are of record.

As an initial matter, the Board notes that this claim, as it 
was developed in 2007, was characterized by the RO as a claim 
for an earlier effective date for the assignment of a 100 
percent rating for PTSD.  However, the Veteran had previously 
perfected an appeal with regard to the initial evaluation 
assigned for PTSD following a grant of service connection in 
March 1996.  In fact, in a November 1997 decision, the Board 
remanded the issue for further development; then, in October 
2001, the Board noted that the adjudication of the issue was 
on hold and could not be decided at that time, as there was a 
temporary stay on the adjudication of claims that would 
result in compensation for a disability resulting from 
alcohol or drug abuse as a symptom of a service-connected 
disability.  Accordingly, the Board has recharacterized the 
appellate issues as initial rating claims.  See Fenderson v. 
West, 12 Vet. App. 119 (1999), and the original docket number 
is reinstated, as appropriate.


FINDINGS OF FACT

1.  Since November 27, 1995, the Veteran's PTSD was 
productive of severe impairment in his ability to establish 
and maintain effective or favorable relationships.

2.  The Veteran's PTSD precluded him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From November 27, 1995, to October 26, 1997, the criteria 
for a 100 percent disability rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.16(c), 4.132, Diagnostic Code 9411 (1996).  

2.  From October 27, 1997, to December 16, 2004, the criteria 
for a 100 percent disability rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.16(c), 4.132, Diagnostic Code 9411 (1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran seeks entitlement to a 100 percent 
schedular evaluation effective November 27, 1995, the date of 
service connection.  In this decision, the Board grants 
entitlement to a 100 percent schedular evaluation, effective 
the date of service connection.  As such, no discussion of 
VA's duty to notify or assist is necessary.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Veteran in this case is appealing the original assignment 
of a disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected psychiatric disability has 
been rated as 10 percent disabling from November 27, 1995, to 
October 26, 1997, and as 30 percent disabling from October 
27, 1997, to December 16, 2004, pursuant to Diagnostic Code 
9411.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including, effective November 7, 1996, the 
rating criteria for evaluating mental disorders.   See 61 
Fed. Reg. 52695- 52702 (October 8, 1996).  In addition to 
modified rating criteria, the amendment provided that the 
diagnoses and classification of mental disorders be in 
accordance with DSM- IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  However, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.114 (2009).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders (psychoneurotic disorders included 
PTSD at Diagnostic Code 9411) provided that a 30 percent 
disability rating was warranted for "[d]efinite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 50 percent disability rating was warranted where the 
"[a]bility to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  Id.  

A 70 percent disability rating was warranted where the 
"[a]bility to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  Id.  

A 100 percent disability rating was warranted where "[t]he 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment."  Id.  Each of these three sets of 
criteria is an independent basis for grant of a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders, which replaced 
the general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild.  Although not intended to liberalize 
rating criteria, the amended formula for rating mental 
disorders may be more beneficial to a claimant if the medical 
evidence associated with the claims folder indicates symptoms 
which qualify the claimant for a higher disability evaluation 
than assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.  Accordingly, the Board will consider both 
the former and the current schedular criteria and hereafter 
designates the regulations in effect prior to the respective 
changes as the pre-amended regulations and the subsequent 
regulations as the amended regulations.

Under the General Rating Formula for Mental Disorders under 
the amended regulations, 38 C.F.R. § 4.130, Diagnostic Codes 
9411-9440, which became effective on November 7, 1996, a 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In the Mauerhan case, the court rejected 
the argument "that the DSM-IV criteria should be the 
exclusive basis in the schedule governing ratings for PTSD."  
See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD 
symptoms in the DSM-IV are used to diagnosis PTSD rather than 
evaluate the degree of disability resulting from the 
condition. Although certain symptoms must be present in order 
to establish the diagnosis of PTSD, as with other conditions, 
it is not the symptoms but their effects that determines the 
level of impairment.  Id.

After carefully reviewing the evidence of record, the Board 
finds that a 100 percent disability rating is warranted 
during both of the time periods on appeal under the pre-
amended regulations.  Specifically, since he filed his claim 
in November 1995, the Veteran's psychiatric symptoms have 
resulted in severe impairment in his ability to establish and 
maintain effective or favorable relationships.

For example, in a November 1996 hearing at the RO, the 
Veteran testified that he had not seen his daughter for over 
one year and that had no relationship with her; that he 
avoided crowds and that he was unable to socialize; that he 
was unable to get along with coworkers and was fired or quit 
his jobs; that he angered quickly and lost his temper with 
everyone; that he was irritable and unable to associate with 
other people; that he had nightmares and woke up tired and 
depressed; and that he often felt suicidal.  

Moreover, in a July 1997 hearing before a Veterans Law Judge, 
the Veteran indicated that he lived by himself in a halfway 
house but had been previously homeless throughout the past 30 
years.  He also stated that he continued to feel depressed, 
anxious, and anti-social, and he related problems with memory 
and auditory hallucinations.  In addition, VA treatment 
reports from this time and through February 1998, which 
indicated that he had been employed by VA as a result of a 
work-therapy program, consistently remarked on the Veteran's 
homeless status.

According to a March 2000 VA examination, it was noted that, 
although that the Veteran was still employed through VA, he 
had "serious symptoms with suicidal ideations, some 
homicidal thoughts on and off, depression, flashbacks, 
nightmares, with serious impairment in social and 
occupational functions."  Importantly, the examiner 
indicated that the Veteran had problems related to the social 
environment, that he lived alone in a drug-infested area, and 
that he had inadequate social support.  Moreover, it was 
noted that "he has no friends and no close relationships.  
He is barely able to keep the job he has at the present 
time."  

Further, although the Veteran indicated in an October 2009 
hearing before the undersigned Acting Veterans Law Judge that 
he married his spouse in 2001, it was explained that they had 
never met face-to-face prior to their marriage (see Hearing 
Transcript (T.) at p. 13).  Additionally, in July 2004, the 
Veteran again remarked that he angered easily and that he had 
a poor relationship with his daughter.  Significantly, after 
a review of his symptoms in a December 2004 VA examination, 
it was determined that the Veteran was "unable to establish 
and maintain effective work and social relationships because 
of his PTSD."  

These records, ranging from 1995 to 2004, demonstrate that 
the Veteran's symptoms had a serious negative impact on 
social functioning throughout the entire appeal period.  It 
is clear that he was unable to maintain a close relationship 
with his immediate family, including his daughter, as well as 
with his co-workers and supervisors.  For these reasons, the 
Board finds that the evidence demonstrates severe impairment 
in the Veteran's ability to establish and maintain effective 
or favorable relationships, thus warranting a 70 percent 
rating under the pre-amended regulations.

Moreover, GAF scores ranging between 44 and 60 have been 
assigned at different times during the appeal period (60 in 
December 1995, 50 in March 2000, 50 in February 2002, and 44 
in December 2004).  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to DSM-IV, a GAF score from 51 to 60 
indicates moderate symptoms or any moderate difficulty in 
social, occupational, or school functioning, and a GAF from 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning. 

In this case, the GAF scores are highly probative as they 
relate directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Specifically, as three 
of his four GAF scores were at or under 50, these scores 
indicate "serious" impairment in social and occupational 
functioning and are thus consistent with a 70 percent rating 
under the pre-amended rating criteria.

Further, 38 C.F.R. § 4.16(c) (1996), which was repealed when 
the revised criteria for rating psychiatric disabilities 
became effective, provided that, where the Veteran's mental 
disorder was assigned a 70 percent evaluation and that mental 
disorder precluded the Veteran from securing or following a 
substantially gainful occupation, regardless of whether the 
Veteran had other compensable service-connected disabilities, 
the mental disorder must be assigned a 100 percent evaluation 
under the appropriate diagnostic code.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994); see also Norris v. West, 12 Vet. 
App. 413, 418-19 (1999).

While it was noted that the Veteran had been employed at VA 
through the work-therapy program for many years, the Veteran 
testified that his employment was sheltered and that, in 
essence, he was getting "a break" by working there.  T. at 
p. 20.  In addition, he indicated that he attended therapy 
and group meetings during the work week and that he was 
otherwise unable to cope with employment in a way that a 
regular worker would.   See T. at p. 20.   In addition, the 
post-service medical records, especially the March 2000 and 
December 2004 medical examinations, corroborated these 
claims, noting that he had severe social and occupational 
impairment due to PTSD.

Due to the severity of the Veteran's psychiatric symptoms, 
which essentially prevent him from securing or following a 
substantially gainful occupation, the Board finds that he is 
entitled to 100 percent disability ratings under the pre-
amended regulations governing psychiatric disabilities.  On 
this basis, the appeal is granted for both appeal periods. 



ORDER

From November 27, 1995, to October 26, 1997, entitlement to a 
disability evaluation of 100 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

From October 27, 1997, to December 16, 2004, entitlement to a 
disability evaluation of 100 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


